The bill is filed by complainant, Mrs. Hudson, for an absolute divorce on the ground of cruelty, and for temporary and permanent alimony, and to secure for herself the undisputed custody of her two minor children. The decree of the circuit court grants all the relief prayed for.
The evidence is conflicting upon all of the vital issues. The testimony was taken ore tenus before the trial judge, who had the parties and witnesses before him, and was therefore better able than we are to judge of the true character and relations of the parties, and of the credibility of the various witnesses. Our careful review of the testimony does not justify us in reaching any conclusions thereon contrary to the findings of the trial court, and the decree appealed from will be in all respects affirmed.
Affirmed.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.